ACCEPTED
                                                                                                        06-15-00202-CR
                                                                                             SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                  12/11/2015 8:33:18 AM
                                                                                                       DEBBIE AUTREY
                                                                                                                 CLERK

                                      NO. 06-15-00202-CR

                                                                                  FILED IN
EX PARTE ROY BAILEY                          §    IN THE SIXTY COURT
                                                                   6th OF APPEALS
                                                                       COURT OF APPEALS
                                                                             TEXARKANA, TEXAS
                                                                           12/11/2015 8:33:18 AM
                               MOTION TO DISMISS APPEAL                        DEBBIE AUTREY
                                                                                    Clerk
TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes, Roy Bailey, Appellant, in the above styled and numbered cause, by and through

his attorney of record, Rick C. Shumaker, and for this Motion to Dismiss would show unto the Court

as follows:

       1.      That on the 10th day of December, 2015 the Bowie County Grand Jury did not return

a Bill of Indictment against the Appellant and as a result the charges were dismissed.

       2.      That the issue in this case is hereby moot and Appellant moves that this Court

dismiss this appeal

       WHEREFORE, PREMISES CONSIDERED, the Appellant prays that this matter be

dismissed.

                                                     Respectfully Submitted

                                                     /s/ Rick C. Shumaker
                                                     SBC No. 18325300
                                                     Bowie County Pub. Def. Office
                                                     424 West Broad Street
                                                     Texarkana, Texas 75501
                                                     (903) 792 2012
                                                     Fax - (903) 792 2065
                                                     Rick.Shumaker@txkusa.org

                                CERTIFICATE OF SERVICE

      I certify a true and correct copy of the above Notice of Appeal was forwarded to the Bowie
County Texas District Attorney by efiling on this 11th day of December, 2015.

                                                     /s/ Rick C. Shumaker